140 Ga. App. 451 (1976)
231 S.E.2d 365
RADFORD
v.
THE STATE.
52913.
Court of Appeals of Georgia.
Submitted October 7, 1976.
Decided October 26, 1976.
Rehearing Denied November 16, 1976.
Hinton R. Pierce, Stanley C. House, for appellant.
Richard E. Allen, District Attorney, Steve Curry, Assistant District Attorney, for appellee.
BELL, Chief Judge.
The defendant was convicted of aggravated assault and simple assault. He appeals and raises issues only as to the conviction for aggravated assault. Held:
*452 1. The trial court refused an oral request to charge the jury that it could under the evidence return a verdict of guilty of the lesser included offense of simple assault. It was not error to refuse to charge on a lesser included offense in the absence of a written request. State v. Stonaker, 236 Ga. 1 (222 SE2d 354).
2. The evidence authorized the conviction. The state's evidence showed that defendant pointed as well as fired a rifle at two police officers with an apparent intention to inflict injury on them. Neither was in fact injured. This sufficiently establishes all the essential elements of aggravated assault under Code § 26-1302. The latter does not require that injury be in fact inflicted.
Judgment affirmed. Clark and Stolz, JJ., concur.